Citation Nr: 1110233	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-22 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gastrointestinal disorder to include dysentery, for purposed of accrued benefits.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the RO which denied entitlement to service connection for gastrointestinal disorder to include dysentery.  


FINDINGS OF FACT

1.  At the time of the Veteran's death in May 2005, the Veteran had a claim pending for entitlement to service connection for gastrointestinal disorder to include dysentery.  

2.  The appellant filed her claim for benefits in August 2005. 

3.  The medical evidence of record shows that the Veteran's gastrointestinal disorder to include dysentery was casually related to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for gastrointestinal disorder to include dysentery, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable decision on the appellant's claim, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

II. Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

At the time of the Veteran's death, he had a claim pending for service connection for gastrointestinal disorder to include dysentery.  For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the appellant filed a claim in August 2005, clearly within one year of the Veteran's death in May 2005.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established by a continuity of symptomatology [note: not necessarily continuity of treatment] between a current disorder and service. Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In the instant case there is medical evidence that the Veteran had a current disability as the Veteran was diagnosed with chronic gastroenteritis with chronic persistent diarrhea by doctor A.S. in April 1988 and chronic gastrointestinal disorder by doctor C.B. in October 2001.  In addition, service treatment records show that the Veteran was seen on numerous occasions while on active duty with complaints of stomach cramps, blood in stools, and diarrhea (up to eight times per day).  He was prescribed Kaopectate and given bed rest.  The Veteran was given a provisional diagnosis of rule out amebic dysentery.  

The Veteran also provided lay testimony regarding his in-service symptoms and stated that his gastrointestinal symptoms continued after service at his August 1998, November 1988, November 1986, and July 1984 regional office hearings.  

Thus, this case turns on whether there is evidence of a nexus between the post-service gastrointestinal disability and the in-service gastrointestinal symptoms.  

An April 1988 written statement from Dr. A.S. shows that the doctor opined that there was no doubt in his mind based on the Veteran's medical history and a review of the Veteran's service medical records that the chronic gastroenteritis with chronic persistent diarrhea was incurred during Vietnam service.  

A March 1995 written statement from T.B., Ph. D. indicates that T.B. reviewed the Veteran's medical records and opined that the fact that the Veteran has had continuous symptoms since his tour of duty in Vietnam coupled with is co-habitation with a wide array of parasites, it is quite possible that his chronic illness dates to his service in Vietnam.  

An October 2001 written statement from Dr. C.B. shows that the doctor reviewed the Veteran's service medical records, post service medical records, VA treatment records, transcript of hearings, the entire record on appeal, and medical literature, and opined that the Veteran's gastrointestinal illness was a result of his Vietnam service.  

A July 2002 VA examination report shows that the examiner was able to obtain a medical history from reviewing the Veteran's claims file and from speaking with the Veteran.  The examiner physically examined the Veteran but was not able to offer an etiology opinion as the Veteran refused to have any testing done which would allow the examiner to explore the potential causes of the Veteran's diarrhea.  

An April 2004 VA examination report shows that it was the opinion of the examiner that although further testing such as a colonoscopy could rule out the possibility of Crohn's, there was evidence that the Veteran had some type of intestinal infection while in the service.  The examiner further stated that it was possible that he now has postinfectious dysentery as evidenced by current complaint of symptoms.  The examiner mentioned that testing had not been done for years.  The possibility also exists that that it could be irritable bowel syndrome and that symptoms would have occurred whether Veteran was in the service or not.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v.Derwinski, 2 Vet. App. 614, 618 (1992).

While the July 2002 and April 2004 VA examiner's were not able to offer definitive etiology opinions as to the cause of the Veteran's gastrointestinal problems, the evidence of record contains two opinions which unequivocally stated that the Veteran's gastrointestinal problems were a result of his military service.  Both of these opinions were rendered after the opining doctor had reviewed (at the very least) the Veteran's service medical records as well as the Veteran's post-service medical history.  In addition, T.B., Ph. D. who offered his opinion not as a physician but as a parasitologist familiar with parasitic disease stated that it was quite possible that the Veteran's chronic illness dated to his service in Vietnam.  


















With no negative opinions of record as to the etiology of the Veteran's gastrointestinal disability and given that there is evidence of in-service gastrointestinal symptoms which are the same symptoms that the Veteran suffered from which led to his diagnoses of chronic gastroenteritis with chronic persistent diarrhea, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for gastrointestinal disorder to include dysentery, for accrued benefits purposes are met.  


ORDER

Entitlement to service connection for gastrointestinal disorder to include dysentery, for purposed of accrued benefits is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


